Case 1:17-cv-03070-MKB-RER Document 66 Filed 06/18/19 Page 1 of 3 PageID #: 1377




                                      COHEN & FITCH LLP
                                        225 BROADWAY, SUITE 2700
                                          NEW YORK, NY 10007
                                             TEL: 212.374.9115




                                                                 June 18, 2019



    BY ECF
    Honorable Margo K. Brodie
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201



                              Re:      Frank Pirone v. The City of New York, et. al.
                                       17 CV 03070 (MKB)(RER)



    Your Honor:

           I represent the plaintiff in the above referenced matter and I write now to
    respectfully request that this Court consider the recent District Court decision in Jenkins
    v. City of New York, No. 15 CV 5889 (RJD), 2019 WL 2367060 (E.D.N.Y. June 5,
    2019) in connection with the pending motion for summary judgment in this matter. 1

             In their Reply brief, 2 defendants argue, inter alia, that the portion of plaintiff’s
    Monell claim related to the City’s deliberate indifference to the supervision and discipline
    of defendant officers fails because: i) “none of the force allegations filed with the CCRB
    against Stanley and Rivera were substantiated” (Def. Reply at 14); ii) “these [other]
    incidents are incapable of providing notice to the City that more training, supervision, or
    discipline was required to avoid plaintiff’s alleged constitutional deprivation (id. at 13);
    iii) “[t]o the extent plaintiff argues that the disciplinary measures against these defendants
    were insufficient, plaintiff has adduced no evidence, for example, to show that ‘superior
    methods were in use by other police departments’” (id. at 19); and iv) “[p]laintiff cannot


    1
      Plaintiff would obviously have relied upon and cited to this decision in his original opposition papers,
    however, at the time of plaintiffs’ submissions, this decision had not yet been rendered.
    2
      As plaintiff has previously argued, these arguments were never meaningfully raised or addressed in
    defendants’ original moving papers.


                                                        1
Case 1:17-cv-03070-MKB-RER Document 66 Filed 06/18/19 Page 2 of 3 PageID #: 1378



    establish a causal connection between the policy and the alleged unconstitutional
    conduct.” (Id. 20).

             However, in Jenkins, the Honorable Raymond J. Dearie rejected a nearly identical
    set of arguments proffered by the City in defense of its supervisory and disciplinary
    policies with respect to an officer who had a similar – although somewhat tamer – history
    of force allegations as the defendants in the present matter. Significantly, the District
    Court determined that “[a] reasonable jury could find that a monitoring and disciplinary
    system that disregards any complaint or series of similar complaints because they are
    unsubstantiated does not demonstrate a ‘meaningful attempt on the part of [the City]
    to...forestall further incidents.’” Jenkins, 2019 WL 2367060 at *10. More specifically,
    Judge Dearie found that:

           [t]he record further reveal[ed] that investigators routinely forgo any classic
           fact finding, even when there is clear corroborating evidence…[giving]
           [t]he clear, unmistakable impression [] that if there is no irrefutable
           corroborating evidence, the matter is conveniently labeled
           ‘unsubstantiated,’ which, as a practical matter, the City equates with
           exonerated…[and] unless an officer is caught red-handed or his conduct is
           undeniable for whatever reason, the NYPD and the City simply choose to
           regard the allegation as a non-event having no factual or legal evidentiary
           significance in terms of supervisory responsibility or legal analysis, no
           matter the frequency or similarities in the complaints.


            Id. at *7. In light of these findings, the Court ultimately concluded that “[t]he City
    cannot be heard to complain about notice when it allows a demonstrably flawed system to
    persist while it sticks its head in the sand and pleads innocent ignorance.” Id. at 10.

            While there are no doubt marginal differences between Jenkins and the instant
    case – the most notable being a far more extensive history of force in this case that went
    ignored by the City – the reasons for denying summary judgment on the Monell claims in
    both matters are virtually identical. Simply put, in both cases:

           [the City’s] disinterest in [defendants’] complaint history and the lack of
           serious repercussions could have led [defendants] to believe that [their]
           conduct would go unpunished, empowering [them] to engage in further
           misconduct...[and therefore] [a] reasonable jury could find that
           [plaintiff’s] injuries were foreseeable given the City’s failure to adequately
           investigate allegations against [defendants] and to take appropriate
           measures to supervise and discipline [them].

           Id. at *11.

           Thus, given the apparent overlap between the decision in Jenkins and the factual
    predicate for the failure to supervise claims in this case, it is respectfully requested that



                                                  2
Case 1:17-cv-03070-MKB-RER Document 66 Filed 06/18/19 Page 3 of 3 PageID #: 1379



    Your Honor consider the decision in Jenkins in connection with plaintiff's opposition and
    deny defendants' motion for summary judgment in this respect.

           Thank you for your consideration of this request.


                                                       Respectfully submitted,



                                                              /s_________
                                                       Joshua P. Fitch


    cc:    BY ECF
           Bridgette Nunez, Esq.
           Assistant Corporation Counsel
           The City of New York Law Department
           100 Church Street
           New York, New York 10007




                                               3
